Title: From John Adams to Edmund Jenings, 8 June 1779
From: Adams, John
To: Jenings, Edmund


     
      Dear sir
      L’orient June 8. 1779
     
     Yours of the Second of this Month, was brought to me, but this Moment, and I am happy to find that I agree in so many Points with you.
     The Armament that has been fitting out here, has been a Mystery, as almost every Thing else has. I never was informed, of the intended strength, the Number of ships or Troops, or who was to command— or where they were to go. I never asked any Questions. I chose to be ignorant—determined in order to do as little Mischief as possible, to be as silent as possible. For, whatever may be Said of me, I certainly do not abound with Envy, nor am I capable of endeavouring to obstruct or embarrass any public Measure, by drawing a Party after me, to make my self important. If I had there has been ample opportunities at Nantes Brest and L’orient.
     There is a Phenomenon here however, that surprises me, altho I have not talked much about here, I may mention it to you. Here are two french Gentlemen very agreable ones too dressed in American Uniforms, and I have been told I know not how truly that the american Minister has given them, Commissions as Captains in the Navy. I have not dared to Speak upon this subject but to Jones and Landais, because I knew it would throw it into a Flame excite great Discontents if not throw all into a Flame, because it is contrary to a possitive Instruction of Congress.
     Am surprized to learn that the Expedition is totaly laid aside. On fait et defait — on mande et contramande — on range et derange — et c’est toujours ainsi ici, Said a French Gentleman to me two or three days ago. And if he had Said it, of the Management of our American affairs, in France here I would have sworn for him that every Word of it was true.
     I am wearyed to death, with the oscillations of our Politicks, and I am every Hour more and more convinced that Chaumont and Bancroft will have the entire Guidance of our Affairs, unless the system is wholly altered, and I am sure I have not Faith enough in the Head of the former or the Heart of the latter, to be willing to trust them with my share in this great Interest. Some Machinery will be set on foot to procure a Letter from a Minister of State, to be an Excuse or give a Colour for schemes that nobody will be able to develope or penetrate.
     You Say I may still go home in my favourite Frigate, but you are mistaken. She is ordered on a Cruise and my Baggage is on board the Sensible, which as she is she appears to me to be a dull Sailor, and has but 28 Guns, gives me at least a fair Chance of meeti rencountering an English Frigate of superiour Force being a Witness taking a share in a sublime Battle, and being carried Captive to Hallifax or N. York, which would put it out of my Power to do Mischief good or harm, for some Years, unless as a Random shot, might do for ever. Either of these Suppositions would give Pleasure to some many People, and pain to very few. I am very confident, that neither Case would make me unhappier than I have been for a Year past, and therefore I am not much distressed at the Cont Presage.
     Dont misunderstand this. It was not Versailles Paris, France — French Dress, Cookery, or Gallantry that made me unhappy, for I  but my own Countrymen.
     I have at last received, the Remembrancer, you was so kind as to send me and have read with great Pleasure “the Spirit and Resources of G. Britain considered in twelve Letters.” I shall preserve this Pamphlet and the other with great Care. I hope the Author will continue his Speculations for a Writer with such Talents and such a Temper cannot fail to do much service to the Public.
     I had heard of the Advancement of the Bust. It deserves it—it has merited it, by zealous and successful services to that House—it, or a Noddle as little respectable in my Estimation, by imposing upon honest Men erected the present system, as ill digested and contrived for the public service, as it is flattering to a Pride that was otherwise and before two much flattered.
     
      I am not dead Mr. Johnson Jennings, nor have I lost my own Feeling or my Love to my Country. And if I can preserve my Head from Balls and Captivity that Voice And that Pen which has been heard heretofore very often and sometimes with Indulgence, shall be heard again. I will not always see the Honour and Interest of my Country, intrigued away and her most solid Characters immolated at the shrine of Moloch and be Silent.
     
     I had the Pleasure of Some Acquaintance with Mr. Johnson, and of receiving many Civilities from him, at Nantes, and agree with you in thinking him a Sensible, worthy Man, indeed I do not know at present, where to find a Person, more Suitable, but it is a subject that deserves, what our Ld. Coke calls a great deal of Sad Consideration.
    